Exhibit 10.3

 

THIRD AMENDED AND RESTATED
EQUITY PLEDGE AGREEMENT

 

This THIRD AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT (this “Agreement”) dated
as of June 5, 2018, between MAIN STREET CAPITAL CORPORATION, a Maryland
corporation (the “Borrower” and “Pledgor”), and BRANCH BANKING AND TRUST COMPANY
(“BB&T”), acting as agent (in such capacity, the “Administrative Agent”) for
itself and the other Secured Parties (as defined in the Credit Agreement
referred to below).

 

W I T N E S S E T H

 

WHEREAS, the Administrative Agent and the Lenders have agreed to extend credit
to Borrower pursuant to the terms of that certain Third Amended and Restated
Credit Agreement of even date herewith among the Pledgors, the other Guarantors,
the Administrative Agent, and the Lenders party thereto (as amended, restated,
or otherwise modified from time to time (the “Credit Agreement”), which amends
and restates in its entirety that certain Second Amended and Restated Credit
Agreement dated as of September 27, 2013 among the Borrower, the Pledgors, the
other Guarantors, the lenders party thereto and BB&T, as a lender and as
administrative agent (as amended or modified prior to the date of the Credit
Agreement, the “Existing Credit Agreement”);

 

WHEREAS, the Pledgors may from time to time enter into or guarantee one or more
Hedge Transactions with the Hedge Counterparties;

 

WHEREAS, each Pledgor beneficially and legally owns the limited liability
company membership interests, limited partnership interests, stock and other
equity interests in the Guarantor and/or the other Loan Parties and the
Subsidiaries described on Schedule I attached hereto (the “Pledged Entities”);

 

WHEREAS, it is a condition of the Lenders’ agreement to extend credit to
Borrower pursuant to the Credit Agreement that the Administrative Agent, on
behalf of the Secured Parties, receive a pledge of the Collateral (as defined
below) hereunder by Pledgors’ execution and delivery of this Agreement to secure
the Obligations; and

 

WHEREAS, this Agreement amends and restates in its entirety that certain Second
Amended and Restated Equity Pledge Agreement dated as of September 27, 2013
executed by Pledgors in connection with the Existing Credit Agreement (as
amended, the “Existing Pledge Agreement”).

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:

 

SECTION 1.                            Definitions.  Any capitalized terms used
but not defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

1

--------------------------------------------------------------------------------


 

SECTION 2.                            Pledge; Perfection.

 

(a)                                 As collateral security for the due and
punctual payment of the Obligations, each Pledgor hereby pledges, hypothecates,
delivers and assigns and grants unto Administrative Agent, as agent for itself
and the Secured Parties, a security interest (which security interest shall
constitute a first priority security interest), in all of Pledgor’s membership
interests, limited partnership interests, common stock and other equity
interests in the Pledged Entities and all securities instruments or other rights
convertible into or exercisable for the foregoing (the “Equity Interests”),
together with all proceeds, profits, interests, capital accounts, accounts,
contract rights, general intangibles, deposits, funds, dividends, distributions,
rights to dividends, rights to distributions, including both distributions of
money and of property, and other rights, claims and interests relating to or
arising out of Pledgor’s Equity Interests, now owned or hereafter acquired, in
the Pledged Entities, together with any and all replacements or substitutions
for or proceeds of all of the foregoing (collectively, the “Collateral”);
provided that, notwithstanding anything herein to the contrary, Collateral shall
not include, and the security interest herein shall not attach to, (i) the
Equity Interests issued by the entities identified as SBIC Entities or SPV
Subsidiaries on Schedule I, (ii) any outstanding voting Equity Interests of a
Foreign Subsidiary in excess of 65% of the voting power of such classes of
Equity Interests of such Foreign Subsidiary entitled to vote (other than any
outstanding non-voting Equity Interests of such classes of Equity Interests of
such Foreign Subsidiary) or (iii) any property rights in Equity Interests (other
than Equity Interests issued by any Subsidiary), or any Operating Documents of
any issuer of such Equity Interests to which Pledgor is a party, or any of its
rights or interests thereunder, if the grant of such security interest shall
constitute or result in (A) the abandonment, invalidation or unenforceability of
any right, title or interest of the Pledgor therein or (B) a breach or
termination pursuant to the terms of, or a default under, any such property
rights or Operating Documents (other than to the extent that any such term would
be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provisions) of any relevant jurisdiction or any other
Applicable Law (including the Bankruptcy Code) or principles of equity) (the
Equity Interests described in foregoing clauses (i) through (iii), the “Excluded
Equity Interests”); provided further that, (x) immediately upon any amendment,
modification or repeal of the Restrictive Provisions to allow the pledge of any
Excluded Equity Interests of the type described in clause (i), the Collateral
shall include, and the security interest granted hereunder shall attach to, such
Equity Interests that are no longer subject to such Restrictive Provisions and
(y) until such time as attachment occurs with respect to any Excluded Equity
Interest of the type described in clause (i) or (iii), references in this
Agreement to “Pledged Entities” shall be deemed not to include the issuers of
such Excluded Equity Interest.

 

This Agreement is not intended to place Administrative Agent or any Secured
Party in a position of being a member, shareholder or partner of any Pledged
Entity, but is intended to grant Administrative Agent, on behalf of the Secured
Parties, a lien on and security interest in Pledgor’s Equity Interests in the
Pledged Entities including, without limitation, any and all of the Collateral
but specifically excluding any general partnership interests.

 

2

--------------------------------------------------------------------------------


 

(b)                                 Each Pledgor hereby delivers to the
Administrative Agent (or to the Collateral Custodian as its agent and bailee),
on behalf of the Secured Parties, including itself, herewith all certificates,
instruments and documents, if any, representing the Equity Interests in the
Pledged Entities to be held by the Administrative Agent as Collateral, together
with a transfer power in blank duly executed by Pledgor.

 

SECTION 3.                            Representations and Warranties.  Each
Pledgor hereby represents and warrants, as of the date hereof and each day on
which a Borrowing or Swing Borrowing is made, that:

 

(a)                                 Pledgor has all requisite power and
authority to enter into this Agreement, to grant a security interest in the
Collateral for the purposes described in Section 2 and to carry out the
transactions contemplated by this Agreement;

 

(b)                                 No approval of or consent from any person or
entity (other than the acknowledgement and consent of any Pledged Entity which
is a Subsidiary as evidenced by its signature hereto) is required in connection
with the execution and delivery by Pledgor of this Agreement, the granting and
perfection of the security interests in the Collateral, or the carrying out of
the transactions contemplated by this Agreement (including the exercise by the
Administrative Agent of the voting or other rights provided for in this
Agreement or the exercise of remedies in respect thereof);

 

(c)                                  Pledgor is the record and beneficial owner
of the Collateral as of the date hereof;

 

(d)                                 All of the Collateral is owned by Pledgor
free and clear of any pledge, mortgage, hypothecation, lien, charge, encumbrance
or any security interest in such Collateral or the proceeds thereof, except for
the security interest granted to the Administrative Agent on behalf of the
Secured Parties hereunder, and there are no outstanding warrants, options or
other rights to purchase, or shareholder, voting trust or similar agreements
outstanding with respect to, or property that is convertible into, or that
requires the issuance of sale of, any Equity Interests;

 

(e)                                  The execution, delivery and performance by
Pledgor of this Agreement do not and will not contravene or constitute a default
under or result in any violation of any agreement (including, without
limitation, the operating or partnership agreement of any Pledged Entity),
indenture or other instrument, license, judgment, decree, order, law, statute,
ordinance or other governmental rule or regulation applicable to Pledgor;

 

(f)                                   On each Representation Date (as defined in
the Security Agreement), Schedule I hereto (as such schedule may be amended or
supplemented from time to time pursuant to the terms of this Agreement) sets
forth all of the issued and outstanding Equity Interests held by Pledgor and
such Equity Interests constitute the percentage of issued and outstanding shares
of stock, percentage of membership interests or percentage of partnership
interests of the respective Pledged Entities indicated on Schedule I.

 

3

--------------------------------------------------------------------------------


 

(g)                                  Each Pledged Entity is a limited liability
company, limited partnership or corporation duly formed, validly existing and in
good standing as such under the laws of the jurisdiction of its organization as
set forth on Schedule I hereto, and the execution and delivery of this Agreement
require no action by or in respect of, or filing with, any governmental body,
agency or official (except for the Uniform Commercial Code filings set forth in
paragraph (h) below) and do not contravene, or constitute a default under, the
operating agreement, partnership agreement, charter or by-laws of any Pledged
Entity;

 

(h)                                 Upon filing of a Uniform Commercial Code
Financing Statement with the UCC records of the Secretary of State of the state
of organization of each Pledgor, this Agreement creates and grants a valid lien
on and perfected security interest in the Collateral and the proceeds thereof,
subject to no prior security interest, lien, charge or encumbrance, or to any
agreement purporting to grant to any third party a security interest in the
property or assets of such Pledgor which would include the Collateral;

 

(i)                                     If requested by the Administrative
Agent, a true, correct and complete copy of the operating agreement, limited
partnership agreement, charter and by-laws, as the case may be, of each Pledged
Entity (together with all amendments thereto) has been provided to the
Administrative Agent;

 

(j)                                    (i) To the extent that any limited
liability company interests or partnership interests pledged as Collateral are
or represent issuers that have opted to be treated as securities under the
applicable UCC, the certificates representing such securities have been
delivered to the Administrative Agent (or to the Collateral Custodian as its
agent and bailee), and (ii) no limited liability company interests or
partnership interests pledged as Collateral are dealt in or traded on securities
exchanges or markets unless all actions necessary for or reasonably requested by
the Administrative Agent to perfect the Administrative Agent’s first priority
security interest in and control of such Collateral have been taken; and

 

(k)                                 None of the Equity Interests constitutes
Margin Stock.

 

SECTION 4.                            Voting Rights; Distributions, Etc.

 

(a)                                 So long as no Event of Default shall have
occurred and be continuing:

 

(i)                                     Each Pledgor shall be entitled to
exercise any and all voting and/or other consensual rights and powers relating
or pertaining to the Collateral or any part thereof, provided, however, that no
vote shall be cast or right exercised or other action taken which would
(x) impair the Collateral or any portion thereof or the rights and remedies of
the Administrative Agent under the Loan Documents, or (y) have or would
reasonably be expected to have a material adverse effect on the Collateral or
any material part thereof or (z) result in any violation of the provisions of
this Agreement, the Credit Agreement or any other Loan Document,

 

4

--------------------------------------------------------------------------------


 

(ii)                                  except to the extent limited by this
Agreement, the Credit Agreement or any other Loan Document, each Pledgor shall
be entitled to receive and retain any and all cash dividends or cash
distributions payable on the Collateral, but any and all equity interests and/or
liquidating dividends, distributions in property, returns of capital, or other
distributions made on or in respect of the Collateral, whether resulting from a
subdivision, combination, or reclassification of the outstanding ownership units
or other interests of the Pledged Entities or received in exchange for the
Collateral or any part thereof or as a result of any merger, consolidation,
acquisition, or other exchange of assets to which any Pledged Entity may be a
party or otherwise, and any and all cash and other property received in
redemption of or in exchange for any Collateral (either upon call for redemption
or otherwise), shall be and become part of the Collateral pledged hereunder and,
if received by Pledgor, shall forthwith be delivered to Administrative Agent
(accompanied by proper instruments of assignment and/or powers of attorneys
executed by Pledgor) to be held subject to the terms of this Agreement;

 

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, all rights of each Pledgor to exercise the
voting and/or other consensual rights and powers that  Pledgor is entitled to
exercise pursuant to Section 4(a)(i) hereof and/or to receive the payments that
Pledgor is authorized to receive and retain pursuant to Section 4(a)(ii) hereof
shall cease, and all such rights shall thereupon become vested in Administrative
Agent for the benefit of the Secured Parties, who shall have the sole and
exclusive right and authority to exercise such voting and/or other consensual
rights and powers and/or to receive and retain such payments; provided, that
nothing herein shall obligate Administrative Agent to exercise such voting
and/or other consensual rights, all such action in such regard being solely in
Administrative Agent’s or Secured Parties’ discretion.  Any and all money and
other property paid over to or received by Administrative Agent pursuant to the
provisions of this paragraph (b) shall be retained by Administrative Agent as
additional Collateral hereunder and be applied in accordance with the provisions
hereof.

 

SECTION 5.                            Covenants.  Each Pledgor hereby covenants
that until such time as the Obligations shall have been indefeasibly paid in
full:

 

(a)                                 Except as permitted in the Credit Agreement,
Pledgor will not, without the prior written consent of the Administrative Agent,
sell, convey, assign, or otherwise dispose of, or grant any option with respect
to, all or any part of the Collateral or any interest therein, except that
Pledgor shall be permitted to receive and dispose of distributions to the extent
permitted by Section 4(a)(ii) above; nor will Pledgor create, incur or permit to
exist any pledge, mortgage, lien, charge, encumbrance or security interest
whatsoever with respect to all or any part of the Collateral or the proceeds
thereof, other than that created hereby; nor will Pledgor amend or terminate, or
waive any default under or breach of the terms of the operating agreement,
limited partnership agreement or charter of any Pledged Entity or consent to or
permit any amendment, termination or waiver thereof, except as not otherwise
prohibited under the Loan

 

5

--------------------------------------------------------------------------------


 

Documents and to the extent such action does not and would not reasonably be
likely to have a material adverse effect with respect to the Pledged Entity or
the Collateral; nor will Pledgor enter into any contractual obligations that
restrict or inhibit, or which would reasonably be expected to restrict or
inhibit, the Administrative Agent’s rights or ability to vote or sell or
otherwise dispose of the Collateral or any part thereof after an Event of
Default; nor will Pledgor consent to or permit the issuance of any additional
Equity Interests in any Pledged Entity (unless pledged to Administrative Agent
hereunder), or any securities or instruments exercisable or exchangeable for
Equity Interests in any Pledged Entity or otherwise representing any right to
acquire any Equity Interest in any Pledged Entity or any general partnership
interests in any Pledged Entity that is a limited partnership.

 

(b)                                 Except as permitted in the Credit Agreement,
Pledgor will not permit any Pledged Entity to change its entity form or, except
as permitted under the Credit Agreement, merge into or consolidate into any
other entity and will give to Administrative Agent not less than 20 days’ prior
written notice of (i) any change in the name of any Pledgor or the name of any
Pledged Entity or (ii) any change in the location of the principal place of
business (or, in the case of an individual Pledgor, the principal residence) of
Pledgor or any Pledged Entity; provided that Pledgor shall not permit any change
described in the preceding clauses (i) and (ii) unless Pledgor shall have taken
all actions necessary or reasonably requested by the Administrative Agent to
maintain the continuance, validity, perfection and the same or better priority
of the Administrative Agent in the Collateral.

 

(c)                                  Pledgor will, at Pledgor’s own expense,
defend Administrative Agent’s and Secured Parties’ right, title, special
property and security interest in and to the Collateral and any distributions
with respect thereto against the claims of any Person (other than the holders of
Permitted Encumbrances).

 

(d)                                 Pledgor will comply with all its obligations
under any limited liability company or partnership agreement relating to the
Equity Interests and will preserve and protect the Collateral.

 

(e)                                  Pledgor will promptly pay and discharge
before the same become delinquent, all taxes, assessments and governmental
charges or levies imposed on Pledgor or the Collateral, except for taxes timely
disputed in good faith, for which adequate reserves have been made.

 

(f)                                   The Secured Parties shall have the right,
upon request on the terms set forth in Section 5.02 of the Credit Agreement, to
review, examine and audit the books and records of any Pledged Entity and of
Pledgor with regard to the Collateral and any distributions with respect
thereto.

 

(g)                                  Pledgor consents to the transfer pursuant
to the collateral assignment, pledge or grant of security interest in any
limited liability company or partnership interest pledged as Collateral to the
Administrative Agent or its nominee and, following the occurrence and during the
continuance of an Event of Default, consents to the transfer of

 

6

--------------------------------------------------------------------------------


 

any such interests to and the admission of the Administrative Agent or its
nominee as a member in any limited liability company or partner in any
partnership, as the case may be, with all the rights and powers related thereto.

 

(h)                                 In the event that Pledgor acquires rights in
any Equity Interests after the date of this Agreement, Pledgor shall deliver to
the Administrative Agent, on or before the Reporting Date (as defined in the
Security Agreement) immediately following the end of the Fiscal Quarter during
which it acquires any such rights, a completed Pledge Supplement, substantially
in the form of Exhibit A attached hereto, reflecting such new Equity Interests
and all other Equity Interests.  Notwithstanding the foregoing it is understood
and agreed that the security interest of the Administrative Agent shall attach
to all such newly acquired Equity Interests immediately upon Pledgor’s
acquisition of rights therein and shall not be affected by the failure of
Pledgor to deliver such supplement.

 

SECTION 6.                            Remedies upon Default.  Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent may, in addition to the exercise by Administrative Agent of its rights and
remedies under any other Section of this Agreement or under the Credit Agreement
or any other agreement relating to the Obligations or otherwise available to it
at law or in equity:

 

(a)                                 declare the principal of and all accrued
interest on and any other amounts owing with respect to the Obligations
immediately due and payable, without demand, protest, notice of default, notice
of acceleration or of intention to accelerate or other notices of any kind, and

 

(b)                                 exercise all the rights and remedies of a
secured party under the Uniform Commercial Code in effect in the State of North
Carolina at that time and sell (in compliance with applicable laws, including
securities laws) the Collateral, or any part thereof, at public or private sale,
at any broker’s board, upon any securities exchange, or elsewhere, for cash,
upon credit, or for future delivery, as Administrative Agent may deem
appropriate in the circumstances and commercially reasonable.  Administrative
Agent shall have the right to impose limitations and restrictions on the sale of
the Collateral as Administrative Agent may deem to be necessary or appropriate
to comply with any law, rule, or regulation (Federal, state, or local) having
applicability to the sale, including, but without limitation, restrictions on
the number and qualifications of the offerees and requirements for any necessary
governmental approvals, and Administrative Agent shall be authorized at any such
sale (if it deems it necessary or advisable to do so) to restrict the
prospective offerees or purchasers to Persons who will represent and agree that
they are purchasing securities included in the Collateral for their own account
and not with a view to the distribution or sale thereof in violation of
applicable securities laws and Pledgor hereby waives, to the maximum extent
permitted by law, any claim arising because the price at which the Collateral
may have been sold at such private sale was less than the price that might have
been obtained at public sale, even if Administrative Agent accepts the first
offer received and does not offer such Collateral to more than one offeree. 
Upon consummation of any such sale, Administrative Agent shall have the right to
assign, transfer, and deliver to the purchaser or purchasers thereof the
Collateral so

 

7

--------------------------------------------------------------------------------


 

sold. Each such purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of Pledgor, and Pledgor
hereby waives (to the extent permitted by law) all rights of redemption, stay,
and/or appraisal that Pledgor now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  To the
extent that notice of sale shall be required to be given by law, Administrative
Agent shall give Pledgor at least ten (10) days’ prior written notice of its
intention to make any such public or private sale.  Such notice shall state the
time and place fixed for sale, and the Collateral, or portion thereof, to be
offered for sale.  Any such sale shall be held at such time or times within
ordinary business hours and at such place or places as Administrative Agent may
fix in the notice of such sale.  At any such sale, the Collateral, or portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as Administrative Agent may determine, and Administrative Agent may
itself bid (which bid may be in whole or in part in the form of cancellation of
the Obligations) for and purchase the whole or any part of the Collateral. 
Administrative Agent shall not be obligated to make any sale of the Collateral
if it shall determine not to do so, regardless of the fact that notice of sale
of the Collateral may have been given.  Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case sale of all or any part of the
Collateral is made to any Person other than the Administrative Agent or any
Lender on credit or for future delivery, the Collateral so sold may be retained
by Administrative Agent until the sale price is paid by the purchaser or
purchasers thereof.  Administrative Agent shall not incur any liability in case
any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in case of any such failure, such Collateral may be sold
again upon like notice.  Pledgor hereby agrees that any sale or disposition of
the Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies or other financial institutions in the city and state
where Administrative Agent is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.

 

(c)                                  Pledgor recognizes that the Administrative
Agent and Secured Parties may be unable to effect a public sale of all or part
of the Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended, and applicable state securities laws but may be
compelled to resort to one or more private sales to a restricted group of
purchasers who will be obligated to agree, among other things, to acquire all or
a part of the Collateral for their own account, for investment, and not with a
view to the distribution or resale thereof.  Pledgor acknowledges and agrees
that any private sale so made may be at prices and on other terms less favorable
to the seller than if such Collateral were sold at public sale and that the
Administrative Agent has no obligation to delay the sale of such Collateral for
the period of time necessary to permit the registration of such Collateral for
public sale under any securities laws.  Pledgor agrees that a private sale or
sales made under the foregoing circumstances shall not be deemed to have not
been made in a commercially reasonable manner solely as a result of being a
private sale. If any consent, approval, or authorization of any federal, state,
municipal, or other governmental department, agency, or authority should be
necessary to effectuate any sale or other disposition of the Collateral, or any
partial sale or other disposition of the

 

8

--------------------------------------------------------------------------------


 

Collateral, Pledgor will execute all applications and other instruments as may
be required in connection with securing any such consent, approval, or
authorization and will otherwise use its best efforts to secure the same.  In
addition, if the Collateral is disposed of pursuant to Rule 144, Pledgor agrees
to complete and execute a Form 144, or comparable successor form, at the
Administrative Agent’s request; and Pledgor agrees to provide any material
adverse information in regard to the current and prospective operations of each
Pledged Entity of which Pledgor has knowledge and which has not been publicly
disclosed, and Pledgor hereby acknowledge that Pledgor’s failure to provide such
information may result in criminal and/or civil liability.

 

SECTION 7.                            Application of Proceeds of Sale.  The
proceeds of sale of the Collateral sold pursuant to Section 6 hereof shall be
applied by Administrative Agent as set forth in Section 6.04 of the Credit
Agreement.

 

SECTION 8.                            Administrative Agent Appointed
Attorney-in-Fact.  Each Pledgor hereby appoints Administrative Agent as
Pledgor’s attorney-in-fact, effective during the continuance of an Event of
Default, with full power of substitution, for the purpose of carrying out the
provisions of this Agreement and taking any action and executing any instrument
that Administrative Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment is coupled with an interest and is
irrevocable.  Without limiting the generality of the foregoing, after the
occurrence and during the continuance of an Event of Default, Administrative
Agent shall have the right and power to receive, endorse, and collect all checks
and other orders for the payment of money made payable to any Pledgor
representing any dividend or other distribution payable or distributable in
respect of the Collateral or any part thereof, and to give full discharge for
same.

 

SECTION 9.                            Responsibility.  Notwithstanding the
provisions of Section 4(b) hereof, Administrative Agent shall have no duty to
exercise any voting and/or other consensual rights and powers becoming vested in
Administrative Agent with respect to the Collateral or any part thereof, to
exercise any right to redeem, convert, or exchange any securities included in
the Collateral, to enforce or see to the payment of any dividend or any other
distribution payable or distributable on or with respect to the Collateral or
any part thereof, or otherwise to preserve any rights in respect of the
Collateral against any third parties.

 

SECTION 10.                     No Waiver; Cumulative Remedies.  No failure on
the part of Administrative Agent to exercise, and no delay in exercising, any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy by
Administrative Agent preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.  All remedies of Administrative
Agent hereunder are cumulative and are not exclusive of any other remedies
available to Administrative Agent at law or in equity.

 

SECTION 11.                     Termination.  This Agreement shall terminate
upon the complete performance of each Loan Party’s obligations under each Loan
Document and the final and indefeasible payment in full of the Obligations. 
Upon termination of this Agreement, Administrative Agent shall reassign and
redeliver (or cause to be reassigned or redelivered) to Pledgor such Collateral
(if any) as shall not have been sold or otherwise applied by

 

9

--------------------------------------------------------------------------------


 

Administrative Agent pursuant to the terms hereof and as shall still be held by
it hereunder together with appropriate instruments of assignment and release.

 

SECTION 12.                     Notices.  Any notice or communication required
or permitted hereunder shall be given in the manner prescribed in the Credit
Agreement to such Person at its address set forth in the Credit Agreement or on
Schedule I to this Agreement.

 

SECTION 13.                     Further Assurances.  Each Pledgor agrees to do
such further acts and things, and to execute and deliver such agreements and
instruments, as Administrative Agent may at any time reasonably request in
connection with the administration or enforcement of this Agreement or related
to the Collateral or any part thereof or in order better to assure and confirm
unto Administrative Agent and the Secured Parties their rights, powers and
remedies hereunder.  Each Pledgor hereby authorizes Administrative Agent to file
one or more Uniform Commercial Code financing or continuation statements, or
amendments thereto, relative to all or any part of the Collateral. Each Pledgor
will execute and deliver to the Administrative Agent (or to the Collateral
Custodian as its agent and bailee) all assignments, endorsements, powers,
hypothecations, and other documents required at any time and from time to time
by the Administrative Agent with respect to the Collateral in order to effect
the purposes of this Agreement.  If any Pledgor shall become entitled to receive
or shall receive with respect to the Collateral any:  (i) certificate
(including, but without limitation, any certificate representing a dividend or a
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off); (ii) option, warrant or right, whether as
an addition to, in substitution of, in exchange for the Collateral, or
otherwise; (iii) dividends or distributions payable in property, including,
without limitation, securities issued by any person other than the issuer of the
Collateral; or (iv) dividends or distributions on dissolution, or in partial or
total liquidation, or from capital, capital surplus, or paid-in surplus, then,
Pledgor shall accept any such instruments or distributions as the Administrative
Agent’s agent, shall receive them in trust for the Administrative Agent, and
shall deliver them forthwith to the Administrative Agent (or to the Collateral
Custodian as its agent and bailee) in the exact form received with, as
applicable, Pledgor’s endorsement when necessary or appropriate undated stock or
bond powers duly executed in blank, to be held by the Administrative Agent (or
to the Collateral Custodian as its agent and bailee), subject to the terms
hereof, as further collateral security for the Obligations.

 

SECTION 14.                     Binding Agreement.  This Agreement and the
terms, covenants, and conditions hereof, shall be binding upon and inure to the
benefit of the parties hereto, and their respective heirs, executors,
administrators, successors and assigns.

 

SECTION 15.                     Modification.  Neither this Agreement nor any
provisions hereof may be amended, modified, waived, discharged, or terminated,
nor may any of the Collateral be released or the pledge or the security interest
created hereby extended, except by an instrument in writing signed by the
parties hereto.

 

SECTION 16.                     Severability.  In case any lien, security
interest, or other right of Administrative Agent hereunder shall be held to be
invalid, illegal, or unenforceable, such invalidity, illegality, and/or
unenforceability shall not affect any other lien, security interest, or other
right of Administrative Agent hereunder.

 

10

--------------------------------------------------------------------------------


 

SECTION 17.                     Governing Law.  This Agreement (including
matters of construction, validity, and performance) , the rights, remedies, and
obligations of the parties with respect to the Collateral to the extent not
provided for herein, and all matters concerning the validity, perfection, and
the effect of non-perfection of the pledge contemplated hereby, shall be
governed by and construed in accordance with the laws of the State of North
Carolina or other mandatory applicable laws.  Notwithstanding anything herein,
EACH PLEDGOR AGREES TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF
NORTH CAROLINA  AND THE UNITED STATES DISTRICT COURTS SITTING THEREIN IN ANY
ACTION TAKEN BY ADMINISTRATIVE AGENT RELATING TO THIS AGREEMENT OR ANY
PROVISIONS, RIGHTS OR REMEDIES HEREOF.  EACH PLEDGOR FURTHER AGREES THAT ANY
ACTION TAKEN BY PLEDGOR RELATING TO THIS AGREEMENT OR ANY PROVISIONS, RIGHTS OR
REMEDIES HEREOF SHALL BE TAKEN IN SAID COURTS AND SHALL NOT BE TAKEN IN ANY
OTHER JURISDICTION.  PLEDGOR RECOGNIZES THAT THIS COVENANT IS AN ESSENTIAL
PROVISION OF THIS AGREEMENT, THE ABSENCE OF WHICH WOULD MATERIALLY ALTER THE
CONSIDERATION GIVEN BY ADMINISTRATIVE AGENT AND SECURED PARTIES TO PLEDGOR.

 

SECTION 18.                     Duties of Administrative Agent.  The
Administrative Agent has been appointed by the Secured Parties pursuant to the
Credit Agreement.  Its duties to the Secured Parties, powers to act on behalf of
the Secured Parties, and immunity are set forth solely therein, and shall not be
altered by this Agreement.  Any amounts realized by the Administrative Agent
hereunder shall be allocated pursuant to Section 6.04 of the Credit Agreement.

 

SECTION 19.                     Keepwell.  Each Grantor that is a Qualified ECP
Guarantor at the time the grant of the security interest hereunder or under the
other Loan Documents, in each case, by any Specified Guarantor, becomes
effective with respect to any Swap Obligation, hereby jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Guarantor with respect to such Swap Obligation
as may be needed by such Specified Guarantor from time to time to honor all of
its obligations under this Agreement and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under this Section 19 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full. Each Qualified
ECP Guarantor intends this Section to constitute, and this Section shall be
deemed to constitute a “keepwell, support, or other agreement” for the benefit
of, each Specified Guarantor for all purposes of the Commodity Exchange Act.

 

SECTION 20.                     Consent and Reaffirmation.  Each Grantor hereby
consents to the execution, delivery and performance of the Credit Agreement and
agrees that each reference to the Existing Credit Agreement in the Loan
Documents shall, on and after the date hereof, be deemed to be a reference to
the Credit Agreement.  Each Grantor hereby acknowledges and agrees that, after
giving effect to the Credit Agreement, all of its respective obligations and
liabilities under the Loan Documents to which it is a party, as such obligations
and liabilities have been amended by the Credit Agreement, are reaffirmed, and
remain in full force and effect.

 

11

--------------------------------------------------------------------------------


 

SECTION 21.                     Effect of Restatement.  The Agreement amends and
restates the Existing Pledge Agreement in its entirety and supersedes the
Existing Pledge Agreement in all respects.

 

[Remainder of page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

MAIN STREET CAPITAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ Brent D. Smith

 

Name:

Brent D. Smith

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

BRANCH BANKING AND TRUST COMPANY,

 

as Administrative Agent for itself and the other Secured Parties

 

 

 

 

 

 

 

By:

/s/ William B. Keene

 

Name:

William B. Keene

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO THIRD AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT]

 

--------------------------------------------------------------------------------